Per Curiam,
The plaintiff made a written contract with defendant by which it undertook to construct for defendant certain concrete floors in defendant’s mill building. Plaintiff averred it had fulfilled its contract and that there was a balance due on it of $9,083.27, which defendant refused to pay and for this alleged balance this suit was brought. The plaintiff undertook to prove full performance; the defendant denied performance and offered evidence tending to support the denial. The issue thus became almost wholly a question of fact. The learned trial judge submitted all the evidence very impartially to the jury who found for plaintiff. As to the complaints touching, really, the alleged injustice of the verdict, we cannot help defendant, for we do not see how if we had presided at the trial ourselves we could have done other than the court below did.
Complaint is made that when plaintiff offered in evidence its contract, Exhibit No. 1, the court admitted it, against defendant’s objection, that the exhibit was not the whole contract but only a part of the general specifications, but afterwards the court admitted the whole of the general specifications, and the jury was instructed in substance, to consider them as a part of the contract, so that defendant did not suffer by any technical ruling on the admissions of plaintiff’s offer of contract.
We can see nothing in appellant’s assignments of error warranting further discussion; they are all overruled and the judgment is affirmed.